Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered October 23, 1997, convicting him of rob*510bery in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the court arguably erred in excluding testimony regarding the complainant’s alleged misidentification of the defendant’s brother (see generally, People v Davis, 81 NY2d 281; People v Jenkins, 68 NY2d 896), the error, if any, was harmless in light of the overwhelming proof of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Bracken, J. P., Miller, O’Brien and Santucci, JJ., concur.